EXHIBIT 10.5

 

FUNDS ESCROW AGREEMENT

This Agreement is dated as of the 19 day of July, 2005 among Conolog
Corporation, a Delaware corporation (the “Company”), the Subscribers identified
on Schedule A hereto (each a “Subscriber” and collectively “Subscribers”), and
Grushko & Mittman, P.C. (the “Escrow Agent”):

W I T N E S S E T H:

WHEREAS, the Company and Subscribers have entered into a Subscription Agreement
calling for the sale by the Company to the Subscriber of $.01 par value Common
Stock of the Company (“Common Stock”) for an aggregate purchase price of
$1,500,000 in the amounts set forth on Schedule A hereto; and

WHEREAS, the parties hereto require the Company to deliver the Common Stock
against payment therefor, with such Common Stock, and the Escrowed Funds to be
delivered to the Escrow Agent to be held in escrow and released by the Escrow
Agent in accordance with the terms and conditions of this Agreement; and

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;

NOW THEREFORE, the parties agree as follows:

ARTICLE I

INTERPRETATION

1.1.      Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Subscription Agreement shall have the meanings given to
such terms in the Subscription Agreement. Whenever used in this Agreement, the
following terms shall have the following respective meanings:

(a)        "Agreement" means this Agreement and all amendments made hereto and
thereto by written agreement between the parties;

(b)        “Broker” shall have the meaning set forth in Section 7(b) of the
Subscription Agreement;

(c)        “Broker’s Commissions” shall have the meaning set forth in Section
7(b) of the Subscription Agreement;

(d)        “Broker’s Warrants” shall have the meaning set forth in Section 7(c)
of the Subscription Agreement;

(e)        “Closing Date” shall have the meaning set forth in Section 12(b) of
the Subscription Agreement;

(f)         "Escrowed Payment" means an aggregate cash payment of up to
$1,500,000 which is the Purchase Price as defined in the Subscription Agreement;

 

 


--------------------------------------------------------------------------------



 

 

(g)             “Legal Opinion” means the original signed legal opinion referred
to in Section 6 of the Subscription Agreement;

(h)             “Shares” shall have the meaning set forth in Section 1 of the
Subscription Agreement;

(i)             “Subscription Agreement” means the Subscription Agreement (and
the exhibits thereto) entered into or to be entered into by the parties in
reference to the sale and purchase of the Shares;

(j)              “Warrants” shall have the meaning set forth in Section 3 of the
Subscription Agreement;

(k)             Collectively, the executed Subscription Agreement executed by
the Company, the Shares, Warrants, Broker’s Warrants and Legal Opinion are
referred to as “Company Documents”; and

(l)              Collectively, the Escrowed Payment and the Subscription
Agreement executed by the Subscribers are referred to as "Subscriber Documents".

1.2.              Entire Agreement. This Agreement along with the Company
Documents and the Subscriber Documents constitute the entire agreement between
the parties hereto pertaining to the Company Documents and Subscriber Documents
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the parties. There are no warranties,
representations and other agreements made by the parties in connection with the
subject matter hereof except as specifically set forth in this Agreement, the
Company Documents and the Subscriber Documents.

1.3.              Extended Meanings. In this Agreement words importing the
singular number include the plural and vice versa; words importing the masculine
gender include the feminine and neuter genders. The word "person" includes an
individual, body corporate, partnership, trustee or trust or unincorporated
association, executor, administrator or legal representative.

1.4.              Waivers and Amendments. This Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms and
conditions hereof may be waived, only by a written instrument signed by all
parties, or, in the case of a waiver, by the party waiving compliance. Except as
expressly stated herein, no delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any party of any right, power or privilege hereunder
preclude any other or future exercise of any other right, power or privilege
hereunder.

1.5.              Headings. The division of this Agreement into articles,
sections, subsections and paragraphs and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

1.6.              Law Governing this Agreement. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York. The parties and the individuals executing this
Agreement and other agreements on

 

2

 

 


--------------------------------------------------------------------------------



 

behalf of the Company and the individuals executing this Agreement and the other
agreements on behalf of the Subscribers agree to submit to the jurisdiction of
such courts and waive trial by jury. The prevailing party (which shall be the
party which receives an award most closely resembling the remedy or action
sought) shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Agreement or
any other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

1.7.              Specific Enforcement, Consent to Jurisdiction. The Company and
Subscriber acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injuction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity. Subject to Section 1.6 hereof, each of the Company, Escrow Agent and
Subscriber hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Nothing
in this Section shall affect or limit any right to serve process in any other
manner permitted by law.

ARTICLE II

DELIVERIES TO THE ESCROW AGENT

2.1.              Company Deliveries. On or about the date hereof, the Company
shall deliver to the Escrow Agent the Company Documents.

2.2.              Subscriber Deliveries. On or before the Closing Date, each
Subscriber shall deliver to the Escrow Agent its portion of the Purchase Price,
and the executed Subscription Agreement. The Escrowed Payment will be delivered
pursuant to the following wire transfer instructions:

Citibank, N.A.

1155 6th Avenue

New York, NY 10036, USA

ABA Number: 0210-00089

For Credit to: Grushko & Mittman, IOLA Trust Account

Account Number: 45208884

2.3.              Intention to Create Escrow Over Company Documents and
Subscriber Documents. The Subscriber and Company intend that the Company
Documents and Subscriber Documents shall be held in escrow by the Escrow Agent
pursuant to this Agreement for their benefit as set forth herein.

2.4.              Escrow Agent to Deliver Company Documents and Subscriber
Documents. The Escrow Agent shall hold and release the Company Documents and
Subscriber Documents only in accordance with the terms and conditions of this
Agreement.

 

3

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

RELEASE OF COMPANY DOCUMENTS AND SUBSCRIBER DOCUMENTS

3.1.              Release of Escrow. Subject to the provisions of Section 4.2,
the Escrow Agent shall release the Company Documents and Subscriber Documents as
follows:

(a)             On the Closing Date, the Escrow Agent will simultaneously
release the Company Documents to the Subscriber and release the Subscription
Agreement, and the Purchase Price to or for the benefit of the Company except
that: (i) the Broker’s Commissions and Broker’s Warrants will be released to or
for the benefit of the Broker, and (ii) the Legal Fees will be released to the
Subscriber’s attorneys.

(b)             All funds to be delivered to the Company shall be delivered
pursuant to the wire instructions to be provided in writing by the Company to
the Escrow Agent.

(c)             Notwithstanding the above, upon receipt by the Escrow Agent of
joint written instructions ("Joint Instructions") signed by the Company and the
Subscriber, it shall deliver the Company Documents and Subscriber Documents in
accordance with the terms of the Joint Instructions.

(d)             Notwithstanding the above, upon receipt by the Escrow Agent of a
final and non-appealable judgment, order, decree or award of a court of
competent jurisdiction (a "Court Order"), the Escrow Agent shall deliver the
Company Documents and Subscriber Documents in accordance with the Court Order.
Any Court Order shall be accompanied by an opinion of counsel for the party
presenting the Court Order to the Escrow Agent (which opinion shall be
satisfactory to the Escrow Agent) to the effect that the court issuing the Court
Order has competent jurisdiction and that the Court Order is final and
non-appealable.

3.2.              Acknowledgement of Company and Subscriber; Disputes. The
Company and the Subscriber acknowledge that the only terms and conditions upon
which the Company Documents and Subscriber Documents are to be released are set
forth in Sections 3 and 4 of this Agreement. The Company and the Subscriber
reaffirm their agreement to abide by the terms and conditions of this Agreement
with respect to the release of the Company Documents and Subscriber Documents.
Any dispute with respect to the release of the Company Documents and Subscriber
Documents shall be resolved pursuant to Section 4.2 or by agreement between the
Company and Subscriber.

ARTICLE IV

CONCERNING THE ESCROW AGENT

4.1.              Duties and Responsibilities of the Escrow Agent. The Escrow
Agent's duties and responsibilities shall be subject to the following terms and
conditions:

(a)             The Subscriber and Company acknowledge and agree that the Escrow
Agent (i) shall not be responsible for or bound by, and shall not be required to
inquire into whether either the Subscriber or Company is entitled to receipt of
the Company Documents and Subscriber Documents pursuant to, any other agreement
or otherwise; (ii) shall be obligated only for the performance of such duties as
are specifically assumed by the Escrow Agent pursuant to this Agreement; (iii)
may rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith

 

4

 

 


--------------------------------------------------------------------------------



 

to be genuine and to have been signed or presented by the proper person or
party, without being required to determine the authenticity or correctness of
any fact stated therein or the propriety or validity or the service thereof;
(iv) may assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; (v) shall not be under
any duty to give the property held by Escrow Agent hereunder any greater degree
of care than Escrow Agent reasonably gives its own similar property; and (vi)
may consult counsel satisfactory to Escrow Agent, the opinion of such counsel to
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by Escrow Agent hereunder in good faith and in
accordance with the opinion of such counsel.

(b)               The Subscriber and Company acknowledge that the Escrow Agent
is acting solely as a stakeholder at their request and that the Escrow Agent
shall not be liable for any action taken by Escrow Agent in good faith and
believed by Escrow Agent to be authorized or within the rights or powers
conferred upon Escrow Agent by this Agreement. The Subscriber and Company,
jointly and severally, agree to indemnify and hold harmless the Escrow Agent and
any of Escrow Agent's partners, employees, agents and representatives for any
action taken or omitted to be taken by Escrow Agent or any of them hereunder,
including the reasonable fees of outside counsel and other costs and expenses of
defending itself against any claim or liability under this Agreement, except in
the case of gross negligence, willful misconduct or fraud on Escrow Agent's part
committed in its capacity as Escrow Agent under this Agreement. The Escrow Agent
shall owe a duty only to the Subscriber and Company under this Agreement and to
no other person.

(c)             The Subscriber and Company jointly and severally agree to
reimburse the Escrow Agent for outside counsel fees, to the extent authorized
hereunder and incurred in connection with the performance of its duties and
responsibilities hereunder.

(d)             The Escrow Agent may at any time resign as Escrow Agent
hereunder by giving five (5) days prior written notice of resignation to the
Subscriber and the Company. Prior to the effective date of the resignation as
specified in such notice, the Subscriber and Company will issue to the Escrow
Agent a Joint Instruction authorizing delivery of the Company Documents and
Subscriber Documents to a substitute Escrow Agent selected by the Subscriber and
Company. If no successor Escrow Agent is named by the Subscriber and Company,
the Escrow Agent may apply to a court of competent jurisdiction in the State of
New York for appointment of a successor Escrow Agent, and to deposit the Company
Documents and Subscriber Documents with the clerk of any such court.

(e)             The Escrow Agent does not have and will not have any interest in
the Company Documents and Subscriber Documents, but is serving only as escrow
agent, having only possession thereof. The Escrow Agent shall not be liable for
any loss resulting from the making or retention of any investment in accordance
with this Escrow Agreement.

(f)              This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.

(g)             The Escrow Agent shall be permitted to act as counsel for the
Subscriber in any dispute as to the disposition of the Company Documents and
Subscriber Documents, in any other dispute between the Subscriber and Company,
whether or not the Escrow Agent is then holding the Company Documents and
Subscriber Documents and continues to act as the Escrow Agent hereunder.

 

5

 

 


--------------------------------------------------------------------------------



 

 

(h)             The provisions of this Section 4.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.

4.2.              Dispute Resolution: Judgments. Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:

(a)             If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Company Documents and
Subscriber Documents, or if the Escrow Agent shall in good faith be uncertain as
to its duties or rights hereunder, the Escrow Agent shall be authorized, without
liability to anyone, to (i) refrain from taking any action other than to
continue to hold the Company Documents and Subscriber Documents pending receipt
of a Joint Instruction from the Subscriber and Company, or (ii) deposit the
Company Documents and Subscriber Documents with any court of competent
jurisdiction in the State of New York, in which event the Escrow Agent shall
give written notice thereof to the Subscriber and the Company and shall
thereupon be relieved and discharged from all further obligations pursuant to
this Agreement. The Escrow Agent may, but shall be under no duty to, institute
or defend any legal proceedings which relate to the Company Documents and
Subscriber Documents. The Escrow Agent shall have the right to retain counsel if
it becomes involved in any disagreement, dispute or litigation on account of
this Agreement or otherwise determines that it is necessary to consult counsel.

(b)             The Escrow Agent is hereby expressly authorized to comply with
and obey any Court Order. In case the Escrow Agent obeys or complies with a
Court Order, the Escrow Agent shall not be liable to the Subscriber and Company
or to any other person, firm, corporation or entity by reason of such
compliance.

ARTICLE V

GENERAL MATTERS

5.1.              Termination. This escrow shall terminate upon the release of
all of the Company Documents and Subscriber Documents or at any time upon the
agreement in writing of the Subscriber and Company.

5.2.              Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

(a)

If to the Company, to:

 

 

6

 

 


--------------------------------------------------------------------------------



 

 

Conolog Corporation

5 Columbia Road

Somerville, NJ 08876

Attn: Financial Officer

Fax: (908) 722-5461

 

With a copy by telecopier only to:

 

Milberg Weiss Bershad Hynes & Lerach LLP

1 Penn Plaza

New York, NY 10119-0165

Attn: Arnold N. Bressler, Esq.

Fax: (212) 273-4317

 

(b)

If to the Subscribers, to: the addresses and fax numbers listed on Schedule A
hereto

 

(c)

If to the Broker, to:

 

First Montauk Securities Corp.

328 Newman Springs Road

Red Bank, NJ 07701

Attn: Ernest Pellegrino, Director of Corporate Finance

Fax: (732) 842-9047

 

(d)

If to the Escrow Agent, to:

 

Grushko & Mittman, P.C.

551 Fifth Avenue, Suite 1601

New York, New York 10176

Fax: 212-697-3575

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 5.2.

5.3.              Interest. The Escrowed Payment shall not be held in an
interest bearing account nor will interest be payable in connection therewith.
In the event the Escrowed Payment is deposited in an interest bearing account,
each Subscriber shall be entitled to receive its pro rata portion of any accrued
interest thereon, but only if the Escrow Agent receives from such Subscriber the
Subscriber’s United States taxpayer identification number and other requested
information and forms.

5.4.              Assignment; Binding Agreement. Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto. This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.



 

7

 

 


--------------------------------------------------------------------------------



 

 

5.5.              Invalidity. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained herein shall not be in any way
impaired thereby, it being intended that all of the rights and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law.

5.6.              Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.

5.7.              Agreement. Each of the undersigned states that he has read the
foregoing Funds Escrow Agreement and understands and agrees to it.

 

CONOLOG CORPORATION

the “Company”

 

                

By:____________________________________

 

                

 

 

        

______________________________________

_______________________________________

DKR SOUNDSHORE OASIS HOLDING

EXCALIBUR LIMITED PARNTERSHIP

 

“Subscriber”

“Subscriber”

 

 

 

 

______________________________________

_______________________________________

WHALEHAVEN CAPITAL FUND LIMITED

STONESTREET LIMITED PARTNERSHIP

 

“Subscriber”

“Subscriber”

 

 

 

 

ESCROW AGENT:

 

 

______________________________________

_______________________________________

OMICRON MASTER TRUST

 GRUSHKO & MITTMAN, P.C.

 

“Subscriber”

 

 

 

 

                

 

8

 


--------------------------------------------------------------------------------



EXHIBIT 10.5

 

 

SCHEDULE A TO FUNDS ESCROW AGREEMENT

 

 

 

SUBSCRIBER

PURCHASE PRICE

SHARES

WARRANTS

   

DKR SOUNDSHORE OASIS HOLDING
FUND LTD.

18 Church Street

Skandia House

Hamilton HM 11, Bermuda

 

 

 

   

EXCALIBUR LIMITED PARTNERSHIP
33 Prince Arthur Avenue

Toronto, Ontario

Canada M5R 1B2

Attention: Will Hechter

 

 

 

   

WHALEHAVEN CAPITAL FUND LIMITED
3rd Floor, 14 Par-Laville Road

Hamilton, Bermuda HM08

Attention: Evan Schemenauer

 

 

 

   

STONESTREET LIMITED PARTNERSHIP
33 Prince Arthur Avenue

Toronto, Ontario M5R 1B2

Attention: Michael Finkelstein

 

 

 

   

OMICRON MASTER TRUST
c/o Winchester Global Trust Company
Williams House
20 Reid Street
Hamilton HM11
Bermuda

 

 

 

   

TOTALS

$1,500,000.00

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------